Citation Nr: 0604281	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of a fracture of the right wrist.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 2001.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a February 2004 decision of a 
Decision Review Officer, the veteran was granted service 
connection and a 30 percent rating for right ulnar 
neuropathy.  The record does not reflect that the veteran has 
initiated an appeal with respect to this decision. 


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's residuals of a fracture of the right wrist 
are manifested by limitation of motion; the wrist is not 
ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of a fracture of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5214 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability 
where the required notice was provided in response to the 
underlying service connection claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

In the case at hand, the service medical records and the 
report of a VA examination performed prior to the veteran's 
discharge from service were sufficient to establish the 
veteran's entitlement to service connection for the residuals 
of a fracture of the right wrist.  Therefore, no additional 
information or evidence was required of the veteran.

The record reflects that through the statement of the case, 
the supplemental statement of the case, and correspondence 
from the RO, the veteran has been informed of the 
requirements for a higher initial rating for residuals of a 
wrist fracture, the evidence that he should submit, the 
information required from him to enable the RO to obtain 
evidence on his behalf, and the assistance that VA would 
provide to obtain evidence on his behalf.  In addition, all 
pertinent evidence with respect to this issue has been 
obtained, and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate this claim. The Board is also unaware of any 
such evidence.

Moreover, the Board notes that the pertinent facts are not in 
dispute and the law is dispositive.  In a situation such as 
this, where there is no additional evidence that could be 
obtained to substantiate the claim, no further action is 
required to comply with the notice and duty to assist 
requirements of the VCAA or the pertinent implementing 
regulation.  See VAOPGCPREC 5-2004 (June 23, 2004).  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's wrist disability is presently evaluated under 
Diagnostic Code 5214, which provides that a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the major wrist in any other position, 
except favorable.  Finally, a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2005) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2005) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2005) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


Analysis

While on active duty, the veteran fractured his right wrist 
and had a bone graft.  In 1999 the veteran underwent a 
proximal row carpectomy of his wrist.  

In September 2001, prior to his discharge from service, the 
veteran underwent a VA examination.  The examiner found that 
the veteran was right hand dominant.  The right wrist was 
described as slightly atrophic and causing a moderate amount 
of physical impairment.  Dorsiflexion was measured to 20 
degrees with palmar flexion to 10 degrees.  Ulnar deviation 
and radial deviation were both measured to 10 degrees.  The 
examiner concluded that the veteran had decreased range of 
motion in his right wrist residual to a surgical procedure.  

Also of record are clinical records from the Guthrie Clinic 
in Fort Drum, New York. In July 2000 the veteran was seen for 
follow-up treatment for a right proximal row carpectomy.  
Range of motion was measured with extension and flexion to 40 
degrees.  The veteran had full pronation and supination with 
a good level of comfort.  X-rays were satisfactory.  Other 
clinical records from February 2002 show the veteran 
underwent nerve conduction studies and was found to have mild 
to moderate cubital tunnel syndrome at his elbow and right 
wrist.  X-rays showed severe arthritis of the wrist.

The veteran was afforded a second VA examination in December 
2002.  The veteran reported he worked as a property manager 
at Fort Drum and missed no work as a result of his wrist 
condition.  The examiner noted that there was no pain on 
palpation of the anatomical snuffbox or the ulnar aspect of 
the wrist.  Tinel's sign was negative at the volar aspect of 
the wrist.  There was no evidence of hypothenar eminence 
atrophy.  Flexion was measured to 20 degrees and extension to 
10 degrees.  Radial and ulnar deviation were both measured to 
5 degrees.  The veteran experienced pain at the extremes of 
motion, and when exercises were repeated, did not lose range 
of motion.  The examiner noted that the veteran experienced 
flare-ups when he forcibly flexed or extended his wrist, 
however, quantification of associated symptoms would require 
examination during a flare-up.  The examiner concluded that 
the veteran would have to expend extra energy in completing 
tasks which would lead to early fatigue, weakened movements, 
and ultimately a loss of coordination.

As set forth above, the evidence shows that the veteran has 
limitation of motion of the right wrist, but retains 
substantial useful motion of the wrist.  Even when all 
pertinent disability factors are considered, the fact remains 
that the veteran's wrist is not ankylosed.  Therefore, the 
disability clearly does not warrant a higher rating under 
Diagnostic Code 5214.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for veteran's right 
wrist disability.  In particular, the Board notes that the 
surgical scars are well healed and productive of no disabling 
symptoms or functional impairment.  Consideration has been 
given to assigning a staged rating; however, at no time 
during the initial rating period has the disability warranted 
more than a 30 percent rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered the benefit-of-the-doubt 
rule but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 30 percent for 
the residuals of a fracture of the right wrist is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


